Case 2:20-cv-02785-DMG-RAO Document 96 Filed 03/17/21 Page 1 of 1 Page ID #:710



   1
   2
   3                                                                    JS-6
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10                                 WESTERN DIVISION
  11
  12   Rebecca Erenthal,                        Case No.: CV 20-2785-DMG (RAOx)
  13                   Plaintiff,               ORDER ON STIPULATION FOR
  14                                            DISMISSAL WITH PREJUDICE
             v.                                 OF DEFENDANT EXPERIAN
  15                                            INFORMATION SOLUTIONS,
       Experian Information Solutions, Inc.,    INC. [20]
  16   American Express Company, Bank of
       America, N.A., Barclays Bank
  17   Delaware, Discover Financial Services,

  18                   Defendant.

  19
  20         PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that Plaintiff
  21   Rebecca Erenthal’s claims against Defendant Experian Information Solutions, Inc.
  22   are dismissed with prejudice. Each party shall bear its own attorneys’ fees and
  23   costs incurred herein. All scheduled dated and deadlines are VACATED.
  24
  25   DATED: March 17, 2021
  26                                         DOLLY M. GEE
                                             UNITED STATES DISTRICT JUDGE
  27
  28
